Citation Nr: 1044343	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  05-35 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
January 1974 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In June 2010, the Veteran testified before the 
undersigned at a Board hearing.  A copy of the hearing transcript 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service. 38 C.F.R. § 3.303(d) (2010).  
Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Multiple sclerosis may be presumptively service connected if it 
becomes manifest to a degree of 10 percent or more within seven 
year of leaving qualifying military service. 38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2010).

In this case, the Veteran contends that his multiple sclerosis is 
related to service.  Specifically, he contends that he developed 
multiple sclerosis as a result of exposure to chemicals, such as 
jet fuel (JP4), in service.  The Veteran's DD 214 shows that he 
worked as an Air Traffic Control Operator and a Fuel Specialist 
during service.  The Veteran has reported that although he was 
not diagnosed with multiple sclerosis until 2002, he began 
experiencing symptoms many years prior and within the seven year 
presumptive period for multiple sclerosis.

Unfortunately, the Board finds that additional development is 
warranted in this case.  In this regard, the complete service 
treatment records have not been obtained and associated with the 
claims file.  Nearly all of the service treatment records, except 
for the Veteran's dental records and a discharge examination 
report, are missing from the file.  The record contains multiple 
references to incomplete service records; however, there is no 
evidence of any request for or attempt to obtain the Veteran's 
complete service treatment records.  Thus, the Veteran's complete 
service treatment records must be obtained and associated with 
the claims file.

The Board notes further that VA is required to obtain a medical 
opinion on the question of whether the Veteran's currently 
diagnosed multiple sclerosis is related to service, if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains: 1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the appellant suffered an event, 
injury or disease in service, and 3) indicates that the claimed 
disability may be associated with the in-service event, injury, 
or disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4) (2010).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004); Wells v. Principi, 326 F.3d 1381 (2003) (Board under no 
obligation to obtain a medical opinion when there is no competent 
evidence that the appellant's disability or symptoms were service 
related).

In this case, although a review of the available service 
treatment records demonstrates no complaints or diagnosis related 
to multiple sclerosis, the Veteran testified at his June 2010 
Board hearing, that he initially experienced symptoms including 
weakness in the legs, short-term memory loss, headaches, anxiety, 
and vision problems within seven years of service discharge.  He 
also stated that he was put on medication by Dr. S. at that time 
for some of these symptoms.  While the Board notes that all of 
the Veteran's service treatment records may not be of record, the 
record on appeal does contain medical records dated from 1972 
through the present.  Dr. S.'s medical records dated from 1982 to 
1983 are included in those records and show treatment for a 
variety of disorders including recurrent upper respiratory 
infection, hypothyroidism, anxiety, Wolff-Parkinson-White 
syndrome, and vasovagal instability.  

In light of the foregoing, the Board finds that a VA medical 
opinion should be obtained to determine whether the 
symptomatology described as manifesting within seven years of 
service discharge, were, in fact, early manifestations of the 
Veteran's currently diagnosed multiple sclerosis.  McLendon, 
supra.

As this case is being remanded, the RO/AMC should attempt to 
locate any outstanding, pertinent treatment records which are 
currently not of record, to include any treatment the Veteran 
received while incarcerated.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should contact the National 
Personnel Records Center, or any other 
appropriate service department source, and 
request the Veteran's complete service 
treatment records from his period of active 
duty from January 1974 to May 1979.  All 
record requests should be documented in the 
claims file.

2.  Additionally, the RO/AMC should attempt 
to obtain any outstanding, pertinent 
treatment records, to include any treatment 
the Veteran received while incarcerated.  All 
record requests should be documented in the 
claims file.

3.  The RO/AMC should forward the Veteran's 
claims file to a qualified VA physician for 
the purpose of rendering an opinion as to 
whether it is as likely as not (50 percent 
probability or greater) that the Veteran 
manifested symptoms of multiple sclerosis 
within seven years of service separation 
(1979 to 1986).  The examiner should 
specifically address the Veteran's report of 
complaints of leg weakness, short-term memory 
loss, headaches, anxiety, and vision problems 
during this time in light of the symptoms 
shown in medical records associated with the 
claims file during that period.  The examiner 
should also indicate whether it is as likely 
as not (50 percent probability or greater) 
that the Veteran's multiple sclerosis is 
otherwise related to the Veteran's active 
service to include exposure to jet fuel 
(JP4).  No examination of the Veteran is 
necessary, unless the examiner determines 
otherwise.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with rendering the requested 
opinion.  The examiner must indicate in the 
examination report that the claims file was 
reviewed.  The examiner should provide the 
rationale for the opinion provided.

4.  Thereafter, the RO/AMC should then 
readjudicate the claim on appeal in light of 
all of the evidence of record.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


